Title: Thomas Jefferson to Pascal E. Hubbard, 18 January 1818
From: Jefferson, Thomas
To: Hubbard, Pascal E.


                    
                        Sir
                        Monticello
Jan. 18. 18.
                    
                    Your favor of the 9th is recieved making enquiry concerning a mr Thomas A. Massillon who says names me as one ‘well acquainted with him.’ of the thousands who in the course of a long & public life, may have been introduced to me, my memory cannot be trusted to affirm that there never was one of that name. I certainly do not recollect ever having seen a person of that name, and am quite sure I never was acquainted much less well acquainted with one. accep
                    
                        With this information be pleased to accept the assurance of my respect.
                        Th: Jefferson
                    
                